Citation Nr: 0433462	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-22 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left chest wall 
costochondritis, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from January 1986 to September 
1989.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

With respect to the claim for a higher rating for 
costochondritis, it is noted that the veteran's private 
chiropractor reported a diagnosis of left shoulder 
impingement syndrome in a December 2001 statement.  The 
chiropractor concluded that the veteran's left shoulder 
impingement was a direct result of costochondritis-induced 
scapular scar tissue.  VA outpatient records show that the 
veteran was examined in February 2002, and a diagnosis of 
fibromyalgia was reported.  A VA examiner in May 2002 noted 
degenerative changes at the left sternoclavicular joint.  The 
physician indicated that the left arm and left shoulder 
disabilities resulted from the service-connected 
costochondritis.  

The veteran has argued that fibromyalgia and arthritis are 
part of the service-connected disability.  The examination 
reports do not make it clear whether new diagnostic codes 
should be applied..  Therefore further examination and 
adjudication are necessary.  This matter has not been 
adjudicated by the RO, but is inextricably intertwined with 
the increased rating issue.  The RO on remand should ensure 
that appropriate adjudicatory action is undertaken to 
determine whether the appellant is entitled to separate 
ratings for the manifestations of her costochondritis, and/or 
a rating for fibromyalgia.  See 38 C.F.R. § 4.14 (2002); 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA outpatient records dated from January to April 2001 show 
that the veteran received physical therapy treatment for left 
pectoral muscle myalgia.  She reported at that time that her 
Workman's Compensation claim had been granted.  These records 
have not been obtained.

Accordingly, the case is herby REMANDED back to the RO via 
the AMC in Washington DC for the following action.  

1.  The RO should contact the veteran and 
inquire as to where she has received 
treatment for her costochondritis and 
left shoulder disabilities since at least 
2001.  The named medical providers should 
then be contacted and requested to 
provide copies of all medical records 
concerning treatment for costochondritis 
including medical records associated with 
her Workman's Compensation claim.    

2.  Thereafter, the RO should make 
arrangements to have the veteran undergo 
the appropriate examination in order to 
ascertain the nature and severity of the 
service-connected costochondritis.  Any 
disabilities resulting from her 
costochondritis should be identified and 
listed.  The examiner should state 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the disability is better-
diagnosed as fibromyalgia; or, if 
fibromyalgia is a separate condition, 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that it began in service or is 
the result of the service-connected 
costochondritis.  The claims folder 
should be made available to the examiner 
for review prior to conducting the 
examination.

3.  After review of all of the relevant 
evidence of record, the RO should then 
readjudicate the appellant's claim, 
including undertaking any additional 
development action as it deems proper.  
In the course of readjudication of this 
matter, the RO should consider the ruling 
in Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) (holding that service connection 
for distinct disabilities resulting from 
the same injury could be established so 
long as the symptomatology for one 
condition was not "duplicative of or 
overlapping with the symptomatology" of 
the other condition).  The RO should 
consider a separate or alternative rating 
for fibromyalgia, and determine whether 
the veteran has a left arm or left 
shoulder disorder that warrants a rating 
separate from that of the 
costochondritis.

4.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




